Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9 of  filed 12/15/2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 102have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for Claim 1 is made in view of Harneit. Additionally, a new grounds of rejection for Claim 13 is made in view of Paller (US 10451289 B2) in view of Harneit.
Additionally, the applicant’s arguments pertaining to the examiner’s prior determination of new matter in the current amendments to independent claims 1 and 13 have been fully considered and are persuasive. Upon further consideration, the examiner has determined that the claimed projections and recesses are shown to be capable of restricting relative rotation based on the drawings and the specification at the time of filing. Therefore, the indication of new matter in the prior Advisory Action has been withdrawn. 
Status of the Claims
In the response dated 12/15/2021, the status of the claims are as follows:
Claims 1 and 13 have been amended; Claims 2 and 14 remain cancelled; Claims 1, 3-13 and 15-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harneit (US 6607378 B2).
Regarding Claim 1, Harneit teaches a gas burner assembly for a cooktop appliance (Column 1, lines 9-10, see also Figure 1), the gas burner assembly defining an axial direction (see annotated Figure 1), a radial direction perpendicular to the axial direction (see annotated Figure 1), and a circumferential direction extending around the axial direction (see annotated Figure 1), the gas burner assembly comprising: 
an inner ring (Figure 1, inner ring 24); 
an outer ring adjoining the inner ring outward of the inner ring along the radial direction (Figure 1, outer ring 14 of base 4 adjoining inner ring in the labelled radial direction), wherein the outer ring and the inner ring are concentrically aligned and concentrically mated (Column 4, lines 13-15, “slip fit” results in a concentric alignment and mating of 24 and 14); 
a plurality of flame ports arranged in an annular array (Figures 1-2, annular array of flame ports defined by slots 42) and defining a flame ring of the gas burner assembly (Figure 2, flame 84 defined by ports at outlet 60, see also Column 4, lines 38-39), each flame port of the plurality of flame ports collectively defined by and between the outer ring and the inner ring (Figure 2, flame ports defined at slots 42 defined by 24 and 14 when fully assembled), each flame port of the plurality of flame ports extending continuously outward along the radial direction (Figure 2, extension of flame ports defined by 
 a projection on the inner ring (Figure 1, projections 26 on inner ring 24); and 
a recess on the outer ring (Figure 1, detents 22 on outer ring 14), wherein the projection and the recess are mated together (Column 4, lines 16-19) to restrict relative rotation between the inner ring and the outer ring (Figure 1, design of projections 26 and detents 22 prevents relative rotation of inner ring 24 with respect to outer ring 14).

    PNG
    media_image1.png
    293
    564
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harneit in view of Gertler (US 5649822 A).
Regarding Claim 3, Harneit teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Harneit Figure 2, inner portion of flame ports defined by slot 42 in inner ring) and an outer portion defined by the outer ring (Harneit Figure 2, outer portion of flame slots defined by bottom surface of 14 and outlet 60), and wherein a bottom channel of each flame port of the plurality of flame ports comprises a linear profile in an axial-radial plane across the outer portion of each flame port (Harneit Figure 2, linear profile of outer portion of each flame port). Harneit does not teach a curvilinear profile in the axial-radial plane across the inner portion of each flame port.
However, Gertler teaches an embodiment of a gas burner (Figure 17) wherein each flame port of the plurality of flame ports (Figure 1, flow ducts 8) a curvilinear profile in the axial-radial plane across the inner portion of each flame port (see annotated Gertler Figure 17, curvilinear profile of labelled inner portion).


    PNG
    media_image2.png
    185
    314
    media_image2.png
    Greyscale

In view of the teachings of Gertler, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the inner ring of Harneit to include a curvilinear bottom surface to improve control over gas flow into the chamber defining the joint position, thereby facilitating improved combustion and sustaining capabilities of the produced flame ring.
Regarding Claim 4, Harneit in view of Gertler teaches wherein the curvilinear profile of the inner portion of each flame port of the plurality of flame ports comprises a compound curvature (see Gertler Figure 17 above, compound curvature of inner portion of labelled bottom channel).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harneit in view of Miao (CN 101509672 A).
Regarding Claim 5, Harneit does not teach wherein the outer ring comprises a first material and the inner ring comprises a second material different from the first material.
However, Miao teaches wherein an outer ring (Figure 1, outer portion of upper burner ring 2) comprises a first material (translated description, “made of brass alloy”) and the inner ring (Figure 2, inner part of lower portion 14) comprises a second material different from the first material (translated description, “these two parts can be made of different materials” and “the lower cooker piece may be made of low-cost light aluminum”).
In view of the teachings of Miao, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the inner and outer ring portions of Harneit to be of different material compositions to improve system modularity and utilize materials with high heat resistance only where necessary for combustion.
Regarding Claim 6, Harneit in view of Miao teaches wherein the first material comprises brass (Miao translated description, “made of brass alloy”).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Harneit in view of Acosta Herrero et al (US 10415823 B2) and in further view of Fowler (US 8899972 B2).
Regarding Claim 7, Harneit does not teach wherein the outer ring is a forged and machined part and the inner ring is a die cast part.
However, Acosta Herrero et al teaches wherein the outer ring (Figure 3, 7) is a forged and machined part (Column 2, lines 10-11). 
In view of the teachings of Acosta Herrero et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the outer ring of Harneit to be forged and machined to allow for a more flexible assembling process by permitting the use of materials that must be custom machined to be used to make the outer portion of the ring.
Harneit in view of Acosta Herrero et al does not teach wherein the inner ring is a die cast part.
However, Fowler teaches wherein the inner ring (Figure 1, inner ring 20 of burner body 16) is a die cast part (Column 3, lines 35-36).
In view of the teachings of Fowler, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the inner ring of the burner assembly of Harneit in view of Acosta Herrero to be die cast to ensure the slots defining the plurality of flame ports in the burner assembly are identical to one another, improving the stability of the flame ring during combustion.
Regarding Claim 8, Harneit in view of Acosta Herrero and Fowler teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Harneit Figure 2, inner portion of flame ports defined by slot 42 in inner ring) and an outer portion defined by the outer ring (Harneit Figure 2, outer portion of flame slots defined by bottom surface of 14 and outlet 60), wherein the outer ring is machined using a slit mill to form the outer portion of each flame port using only a linear slit tool path (Acosta Herrero Column 2, lines 10-11), whereby a bottom channel of each flame port of the plurality of flame ports (Acosta Herrero Figure 3, 8) comprises a linear profile in an axial-radial plane across the outer portion of each flame port (Acosta Herrero Figure 3, linear geometry of flame port 8).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harneit in view of Acosta Herrero et al and Fowler and in further view of Gertler.
Regarding Claim 9, Harneit in view of Acosta Herrero and Fowler teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Harneit Figure 2, inner portion of flame ports defined by slot 42 in inner ring) and an outer portion defined by the outer ring (Harneit Figure 2, outer portion of flame slots defined by bottom surface of 14 and outlet 60), wherein the inner ring is die cast (Fowler Column 3, lines 35-36), but does not teach wherein die casting results in a bottom channel of each flame port of the plurality of flame ports comprises a curvilinear profile in an axial-radial plane across the inner portion of each flame port.
When considering the teachings of Gertler, however, which discloses a bottom channel of each flame port (see annotated Gertler Figure 17 on page 6) of the plurality of flame ports comprising a curvilinear profile in an axial-radial plane across the inner portion of each flame port (see annotated Gertler Figure 17 on page 6), it would be obvious to one of ordinary skill in the art at the time of the claimed invention to utilize the die casting technique taught by the combined teachings of Harneit in view of Acosta Herrero and Fowler to utilize the die casting techniques taught by the combination to produce a flame port with a curvilinear bottom channel as taught by Gertler in order to more easily facilitate production of an annular ring of flame ports with a curvilinear profile, such that the profile of each port is identical.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paller (US 10451289 B2) in view of Harneit.
Regarding Claim 13, Paller teaches a cooktop appliance (Figure 1, 100), comprising: 
a top panel (Figure 1, 102); and 
a gas burner assembly positioned on the top pane (Figure 2, 120).
Paller also teaches wherein the gas burner assembly defines an axial direction (see annotated Figure 2), a radial direction perpendicular to the axial direction (see annotated Figure 4), and a circumferential direction extending around the axial direction (see annotated Figure 2). 

    PNG
    media_image3.png
    375
    502
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    315
    513
    media_image4.png
    Greyscale

Paller does not teach wherein the gas burner assembly comprises an inner ring; an outer ring adjoining the inner ring outward of the inner ring along the radial direction, wherein the outer ring and the inner ring are concentrically aligned and concentrically mated; a plurality of flame ports arranged in an annular array and defining a flame ring of the gas burner assembly, each flame port of the plurality of flame ports collectively defined by and between the outer ring and the inner ring, each flame port of the plurality of flame ports extending continuously outward along the radial direction from an inlet defined by the inner ring to a joint between the inner ring and the outer ring and from the joint between the inner ring and the outer ring to an outlet defined by the outer ring; a projection on the inner ring; and 
a recess on the outer ring, wherein the projection and the recess are mated together to restrict relative rotation between the inner ring and the outer ring.
However, Harneit teaches a gas burner assembly comprising: 
an inner ring (Figure 1, inner ring 24); 
an outer ring adjoining the inner ring outward of the inner ring along the radial direction (Figure 1, outer ring 14 of base 4 adjoining inner ring in the labelled radial direction), wherein the outer ring and the inner ring are concentrically aligned and concentrically mated (Column 4, lines 13-15, “slip fit” results in a concentric alignment and mating of 24 and 14); 
a plurality of flame ports arranged in an annular array (Figures 1-2, annular array of flame ports defined by slots 42) and defining a flame ring of the gas burner assembly (Figure 2, flame 84 defined by ports at outlet 60, see also Column 4, lines 38-39), each flame port of the plurality of flame ports collectively defined by and between the outer ring and the inner ring (Figure 2, flame ports defined at slots 42 defined by 24 and 14 when fully assembled), each flame port of the plurality of flame ports extending continuously outward along the radial direction (Figure 2, extension of flame ports defined by 42 along the radial direction) from an inlet defined by the inner ring (Figure 2, inlet at 42 defined by inner ring 24) to a joint between the inner ring and the outer ring (Figure 2, joint position defined by chamber 48) and from the joint between the inner ring and the outer ring to an outlet defined by the outer ring (Figure 2, outlet portion defined by upper surface of outer ring 14);
 a projection on the inner ring (Figure 1, projections 26 on inner ring 24); and 
a recess on the outer ring (Figure 1, detents 22 on outer ring 14), wherein the projection and the recess are mated together (Column 4, lines 16-19) to restrict relative rotation between the inner ring and the outer ring (Figure 1, design of projections 26 and detents 22 prevents relative rotation of inner ring 24 with respect to outer ring 14).
In view of the teachings of Harneit, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the cooktop appliance of Paller utilize the gas burner assemblies taught by Harneit to utilize the boosting flame ring taught by the assembly in Harneit while reducing the material footprint of the appliance by utilizing a gas burner assembly with only three main components.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Harneit and in further view of Gertler.
Regarding Claim 15, Paller in view of Harneit teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Harneit Figure 2, inner portion of flame ports defined by slot 42 in inner ring) and an outer portion defined by the outer ring (Harneit Figure 2, outer portion of flame slots defined by bottom surface of 14 and outlet 60), wherein a bottom channel of each flame port of the plurality of flame ports comprises a linear profile in an axial-radial plane across the outer portion of each flame port (Harneit Figure 2, linear profile of outer portion of each flame port), but does not teach a curvilinear profile in the axial-radial plane across the inner portion of each flame port.
However, Gertler teaches an embodiment of a gas burner (Figure 17) wherein each flame port of the plurality of flame ports (Figure 1, flow ducts 8) a curvilinear profile in the axial-radial plane across the inner portion of each flame port (see annotated Gertler Figure 17 on page 6, curvilinear profile of labelled inner portion).
In view of the teachings of Gertler, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the inner ring of Paller in view of Harneit to include a curvilinear bottom surface to improve control over gas flow into the chamber defining the joint position, thereby facilitating improved combustion and sustaining capabilities of the produced flame ring.
Regarding Claim 16, Paller in view of Harneit and Gertler teaches wherein the curvilinear profile of the inner portion of each flame port of the plurality of flame ports comprises a compound curvature (see Gertler Figure 17 on page 6, compound curvature of inner portion of labelled bottom channel).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Harneit and in further view of Miao.
Regarding Claim 17, Paller in view of Harneit teaches wherein the outer ring comprises a first material and the inner ring comprises a second material different from the first material.
However, Miao teaches wherein an outer ring (Figure 1, outer portion of upper burner ring 2) comprises a first material (translated description, “made of brass alloy”) and the inner ring (Figure 2, inner part of lower portion 14) comprises a second material different from the first material (translated description, “these two parts can be made of different materials” and “the lower cooker piece may be made of low-cost light aluminum”).
In view of the teachings of Miao, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the inner and outer ring portions of Paller in view of Harneit to be of different material compositions to improve system modularity and utilize materials with high heat resistance only where necessary for combustion.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Harneit and in further view of Acosta Herrero et al and Fowler.
Regarding Claim 18, Paller in view of Harneit does not teach wherein the outer ring is a forged and machined part and the inner ring is a die cast part.
However, Acosta Herrero et al teaches wherein the outer ring (Figure 3, 7) is a forged and machined part (Column 2, lines 10-11). 
In view of the teachings of Acosta Herrero et al, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the outer ring of Paller in view of Harneit to be forged and machined to allow for a more flexible assembling process by permitting the use of materials that must be custom machined to be used to make the outer portion of the ring.
Paller in view of Harneit, as modified by the teachings of Acosta Herrero et al, does not teach wherein the inner ring is a die cast part.
However, Fowler teaches wherein the inner ring (Figure 1, inner ring 20 of burner body 16) is a die cast part (Column 3, lines 35-36).
In view of the teachings of Fowler, one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to modify the inner ring of Paller in view of Harneit and Acosta Herrero to be die cast to ensure the slots defining the plurality of flame ports in the burner assembly are identical to one another, improving the stability of the flame ring during combustion.
Regarding Claim 19, Paller in view of Harneit, Acosta Herrero, and Fowler teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring (Harneit Figure 2, inner portion of flame ports defined by slot 42 in inner ring) and an outer portion defined by the outer ring (Harneit Figure 2, outer portion of flame slots defined by bottom surface of 14 and outlet 60), wherein the outer ring is machined using a slit mill to form the outer portion of each flame port using only a linear slit tool path (Acosta Herrero Column 2, lines 10-11), whereby a bottom channel of each flame port of the plurality of flame ports (Acosta Herrero Figure 3, 8) comprises a linear profile in an axial-radial plane across the outer portion of each flame port (Acosta Herrero Figure 3, linear geometry of flame port 8).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paller in view of Harneit, Acosta Herrero et al and Fowler and in further view of Gertler.
Regarding Claim 20, Paller in view of Harneit, Acosta Herrero, and Fowler teaches wherein each flame port of the plurality of flame ports comprises an inner portion defined by the inner ring and an outer portion defined by the outer ring, wherein the inner ring is die cast such that a bottom channel of each flame port of the plurality of flame ports comprises a curvilinear profile in an axial-radial plane across the inner portion of each flame port.
When considering the teachings of Gertler, however, which discloses a bottom channel of each flame port (see annotated Gertler Figure 17 on page 6) of the plurality of flame ports comprising a curvilinear profile in an axial-radial plane across the inner portion of each flame port (see annotated Gertler Figure 17 on page 6), it would be obvious to one of ordinary skill in the art at the time of the claimed invention to utilize the die casting technique taught by the combined teachings of Paller in view of Harneit, Acosta Herrero and Fowler to utilize the die casting techniques taught by the combination to produce a flame port with a curvilinear bottom channel as taught by Gertler in order to more easily facilitate production of an annular ring of flame ports with a curvilinear profile, such that the profile of each port is identical.
Allowable Subject Matter
Claims 10-12 and 21-22 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 10, the reference applied to claim 1, Harneit (US 6607378 B2), teaches wherein the plurality of flame ports are a plurality of boost flame ports (Figure 2, flame ports defined by 42 and outlets at 60 define “sustaining flame ring” 84, see also Column 4, lines 37-39) spaced about the circumferential direction (Figures 1-2, ports defined by slots 42 and outlets at 60 are circumferentially spaced around burner assembly 2) and wherein the gas burner assembly further comprises a plurality of primary flame ports (Figure 2, flame ports defined by main flame slots 40) spaced about the circumferential direction (Figure 1, flame ports defined by 40 are circumferentially spaced around inner flame ring 24) and in fluid communication with a primary burner chamber (Figure 2, central chamber defined by base 4 and cap 8).  
Harneit does not teach wherein the boost flame ports are and in fluid communication with a boost burner chamber, and wherein the primary flame ports are positioned below the boost flame ports along the axial direction.
With regards to the limitations of Claim 10 not taught by Harneit, the reference cannot be modified to reposition the primary flame ports below the boost flame ports without teaching away from the burner assembly disclosed by Harneit. Moreover, the examiner concludes that there is no reference or combination of reference exists in the prior art which may be considered to render all of the limitations of Claim 10 obvious for one of ordinary skill in the art before the effective filing date of the claimed invention. 
Claims 11 and 12 are likewise objected to by virtue of dependency upon base claim 1, but would be allowable if Claim 10 were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 21, the reference applied to Claim 1, Harneit, does not teach wherein the outer ring comprises a plurality of first fins and the inner ring comprises a plurality of second fins, each first fin of the plurality of first fins on the outer ring radially aligned and coplanar with a 5501567US01/HUSA-839corresponding one second fin of the plurality of second fins on the inner ring, whereby each flame port of the plurality of flame ports is defined between adjacent pairs of aligned first fins and second fins.
With regards to the limitations of Claim 21 not taught by Harneit, there exists no reference or combination of references in the prior art which Harneit may be considered in view of to render all of the limitations of Claim 21 obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 22 is objected to as being dependent upon rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 22, the combination of references as applied to Claim 13, Paller (US 10451289 B2) in view of Harneit (US 6607378 B2), does not teach wherein the outer ring comprises a plurality of first fins and the inner ring comprises a plurality of second fins, each first fin of the plurality of first fins on the outer ring radially aligned and coplanar with a corresponding one second fin of the plurality of second fins on the inner ring, whereby each flame port of the plurality of flame ports is defined between adjacent pairs of aligned first fins and second fins.
With regards to the limitations of Claim 22 not taught by Paller in view of Harneit, there exists no reference or combination of references in the prior art which the combined teachings of Paller in view of Harneit may be considered in view of to render all of the limitations of Claim 22 obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006. The examiner can normally be reached Mon-Fri 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK P YOST/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762